     Case 8:21-cv-00564 Document 1 Filed 03/10/21 Page 1 of 13 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

JWANA HARDEN,

        Plaintiff,

v.                                    CASE NO.:

TAMPA HOUSING AUTHORITY
DEVELOPMENT CORP.,

    Defendant.
____________________/

             COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, JWANA HARDEN, by and through undersigned counsel,

brings this action against Defendant, TAMPA HOUSING AUTHORITY

DEVELOPMENT CORP., and in support of her claims states as follows:

                     JURISDICTION AND VENUE

        1.    This is an action for violations of the Family and Medical

Leave Act of 1993, as amended, 29 U.S.C. § 2601 et seq. (“FMLA”), the

Families First Coronavirus Response Act (“FFCRA”, 29 CFR 826), and the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., for failure to

pay overtime wages under 29 U.S.C. § 215(a)(3).

        2.    This Court has subject matter jurisdiction under 28 U.S.C. §

1331 and 29 U.S.C. § 2601 et seq.
  Case 8:21-cv-00564 Document 1 Filed 03/10/21 Page 2 of 13 PageID 2




      3.    Venue is proper in the Middle District of Florida, because all of

the events giving rise to these claims occurred in Hillsborough County,

Florida.

                                 PARTIES

      4.    Plaintiff is a resident of Hillsborough County, Florida, and she

worked in Hillsborough County for Defendant.

      5.    Defendant operates a housing authority in Hillsborough

County, Florida.

                       GENERAL ALLEGATIONS

      6.    This is an action to recover damages suffered by Plaintiff while

employed by Defendant, when Defendant interfered with Plaintiff’s rights

under the FMLA, FFCRA, FLSA, and retaliated against Plaintiff for

exercising these same rights.

      7.    At the time of these events, Plaintiff was an employee of

Defendant, and she worked at least 1250 hours in the 12 months preceding

her request for leave under the FMLA.

      8.    Thus, Plaintiff is an “eligible employee” within the meaning of

the FMLA, 29 U.S.C. § 2611(2).

      9.    Defendant is an “employer” within the meaning of the FMLA,

29 U.S.C. § 2611(4).




                                  2
  Case 8:21-cv-00564 Document 1 Filed 03/10/21 Page 3 of 13 PageID 3




        10.   At all times material hereto, Plaintiff was an “employee” of

Defendant” under the FFCRA.

        11.   At all times material hereto, Plaintiff was an “eligible

employee” within the meaning of the FFCRA.

        12.   At all times material hereto, Plaintiff was employed at least 30

calendar days by Defendant.

        13.   At all times material hereto, the work performed by Plaintiff

was directly essential to the business performed by Defendant.

        14.   At all times material hereto, Plaintiff was an ‘employer” within

the meaning of the FFCRA.

        15.   At all times material hereto, Plaintiff was engaged in

commerce or was engaged in an activity affecting commerce.

        16.   At all times material hereto, Plaintiff was a private entity

employing fewer than 500 employees.

        17.   At all times material hereto, Plaintiff was “engaged in the

production of goods” for commerce within the meaning of Sections 6 and 7

of the FLSA, and as such was subject to the individual coverage of the

FLSA.

        18.   At all times material hereto, Defendant was an “employer”

within the meaning of the FLSA, 29 U.S.C. § 203(d).




                                   3
  Case 8:21-cv-00564 Document 1 Filed 03/10/21 Page 4 of 13 PageID 4




        19.    Defendant continues to be an “employer” within the meaning

of the FLSA.

        20.    At all times material hereto, Defendant was and continues to

be an enterprise covered by the FLSA, as defined under 29 U.S.C. §§ 203(r)

and 203(s).

        21.    At all times relevant to this action, Defendant was engaged in

interstate commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

        22.    At all times relevant to this action, the annual gross sales

volume of Defendant exceeded $500,000 per year.

        23.    Plaintiff has satisfied all conditions precedent, or they have

been waived.

        24.    Plaintiff has retained the undersigned attorneys and agreed to

pay them a fee.

        25.    Plaintiff requests a jury trial for all issues so triable.

                                      FACTS

        26.    Plaintiff began working for Defendant on or around March 1,

2018.

        27.    In May 2020, Plaintiff's suffered from a medical condition that

qualified as a serious health condition within the meaning of the FMLA.




                                       4
   Case 8:21-cv-00564 Document 1 Filed 03/10/21 Page 5 of 13 PageID 5




      28.      On or about May 8, 2020, Plaintiff submitted proper medical

documentation to Defendant in support of her FMLA leave request to care

for herself.

      29.      On or around July 27, 2020, Plaintiff requested leave to care

for her child whose school was closed due to COVID-19.

      30.      Defendant refused to allow Plaintiff to use FFCRA leave.

      31.      On or about August 11, 2020, Plaintiff returned to work from

her FMLA leave.

      32.      On or about August 20, 2020, Plaintiff’s employment was

terminated for absences that should have been protected by the FMLA and

for requesting leave that should have been protected by the FFCRA.

      33.      Plaintiff exercised her rights under the FMLA and the FFCRA

by requesting leave.

      34.      By terminating Plaintiff's employment, Defendant violated

Plaintiff’s rights under the FMLA and the FFCRA.

      35.       At various times material hereto, Plaintiff worked hours in

excess of forty (40) hours within a work week for Defendant, and was

entitled to be compensated for these overtime hours at a rate equal to one

and one-half times her regular hourly rate.

      36.      Defendant failed to pay Plaintiff an overtime premium for all

of the overtime hours that she worked, in violation of the FLSA.


                                    5
  Case 8:21-cv-00564 Document 1 Filed 03/10/21 Page 6 of 13 PageID 6




      37.    Defendant’s actions were willful, and showed reckless

disregard for the provisions of the FLSA.

                   COUNT I – FMLA INTERFERENCE

      38.    Plaintiff realleges and readopts the allegations of paragraphs 1

through 34 of this Complaint, as fully set forth herein.

      39.    Plaintiff required time off from work to care for herself,

because she suffered from a serious health condition within the meaning of

the FMLA, requiring leave protected under the FMLA.

      40.    By terminating Plaintiff’s employment for Plaintiff's FMLA

protected absences from work, Defendant interfered with Plaintiff’s FMLA

rights, in violation of 29 U.S.C. §§ 2614(a)(1)(A) and 2615(a)(2).

      41.    Defendant’s actions were willful and done with malice.

      42.    Plaintiff was injured due to Defendant’s violations of the

FMLA, for which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             (a)   That this Court enter a judgment that Defendant

                   interfered with Plaintiff’s rights in violation of the

                   FMLA;

             (b)   An injunction restraining continued violation of the

                   FMLA by Defendant;




                                   6
  Case 8:21-cv-00564 Document 1 Filed 03/10/21 Page 7 of 13 PageID 7




            (c)    Compensation for lost wages, benefits, and other

                   remuneration;

            (d)    Reinstatement of Plaintiff to a position comparable to

                   Plaintiff’s prior position with back pay plus interest,

                   pension rights and all benefits, or, in the alternative, the

                   entry    of   a       judgment    under    29      U.S.C.   §

                   2617(a)(1)(A)(i)(II), against Defendant and in favor of

                   Plaintiff, for the monetary losses that Plaintiff suffered

                   as a direct result of Defendant’s violations of the FMLA;

            (e)    Front pay;

            (f)    Liquidated Damages;

            (g)    Prejudgment       interest   on   all   monetary     recovery

                   obtained;

            (h)    All costs and attorney’s fees incurred in prosecuting

                   these claims; and

            (i)    For such further relief as this Court deems just and

                   equitable.

                  COUNT II – FMLA RETALIATION

      43.   Plaintiff realleges and readopts the allegations set forth in

Paragraphs 1 through 34 of this Complaint, as fully set forth herein.




                                     7
   Case 8:21-cv-00564 Document 1 Filed 03/10/21 Page 8 of 13 PageID 8




      44.    Plaintiff required time off from work to care for herself,

because she suffered from a serious health condition within the meaning of

the FMLA, requiring leave protected under the FMLA.

      45.    Plaintiff engaged in protected activity under the FMLA by

exercising and/or attempting to exercise her FMLA rights.

      46.    Defendant retaliated against Plaintiff for engaging in protected

activity under the FMLA by terminating her employment.

      47.    Defendant’s actions were willful and done with malice.

      48.    Plaintiff was injured by Defendant’s violations of the FMLA,

for which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             (a)    That this Court enter a judgment that Defendant

                    retaliated against Plaintiff in violation of the FMLA;

             (b)    An injunction restraining continued violation of the

                    FMLA by Defendant ;

             (c)    Compensation for lost wages, benefits, and other

                    remuneration;

             (d)    Reinstatement of Plaintiff to a position comparable to

                    Plaintiff’s prior position with back pay plus interest,

                    pension rights and all benefits or, in the alternative,

                    entry    of    a       judgment   under       29   U.S.C.   §


                                       8
  Case 8:21-cv-00564 Document 1 Filed 03/10/21 Page 9 of 13 PageID 9




                    2617(a)(1)(A)(i)(II), against Defendant and in favor of

                    Plaintiff, for the monetary losses Plaintiff suffered as a

                    direct result of Defendant’s violations of the FMLA;

            (e)     Front pay;

            (f)     Liquidated Damages;

            (g)     Prejudgment    interest   on   all   monetary    recovery

                    obtained;

            (h)     All costs and attorney’s fees incurred in prosecuting

                    these claims; and

            (i)     For such further relief as this Court deems just and

                    equitable.

                  COUNT III – FFCRA INTERFERENCE

      49.   Plaintiff realleges and readopts the allegations of paragraphs 1

through 34 of this Complaint, as though fully set forth herein.

      50.   Plaintiff requested and required leave under the FFCRA to

care for her son whose school was closed due to COVID-19.

      51.   By requesting leave, Plaintiff engaged in protected activity

under the FFCRA.

      52.   By terminating Plaintiff's employment for engaging in

protected activity under the FFCRA, Defendant interfered with Plaintiff’s

FFCRA rights.


                                   9
 Case 8:21-cv-00564 Document 1 Filed 03/10/21 Page 10 of 13 PageID 10




      53.   The foregoing conduct, as alleged, constitutes a willful

violation of the FFCRA.

      54.   Plaintiff was injured due to Defendant’s violations of the

FFCRA.

WHEREFORE, Plaintiff demands:

            (a)    A jury trial on all issues so triable;

            (b)    That process issue and that this Court take jurisdiction

                   over the case;

            (c)    That this Court enter a judgment, stating that Defendant

                   retaliated against Plaintiff in violation of the FLSA;

            (d)    Compensation for lost wages, benefits, and other

                   remuneration;

            (e)    Compensatory damages, including emotional distress,

                   allowable at law; and for such further relief as this Court

                   deems just and equitable.

                  COUNT IV – FFCRA RETALIATION

      55.   Plaintiff realleges and readopts the allegations of paragraphs 1

through 34 of this Complaint, as though fully set forth herein.

      56.   Plaintiff requested and required leave under the FFCRA to

care for her son whose school was closed due to COVID-19.




                                    10
 Case 8:21-cv-00564 Document 1 Filed 03/10/21 Page 11 of 13 PageID 11




      57.   By requesting leave, Plaintiff engaged in protected activity

under the FFCRA.

      58.   By terminating Plaintiff's employment, Defendant retaliated

against Plaintiff for engaging in protected activity under the FFCRA.

      59.   The foregoing conduct, as alleged, constitutes a willful

violation of the FFCRA.

      60.   Plaintiff was injured due to Defendant’s violations of the

FFCRA.

WHEREFORE, Plaintiff demands:

            A jury trial on all issues so triable;

            (a)    That process issue and that this Court take jurisdiction

                   over the case;

            (b)    That this Court enter a judgment, stating that Defendant

                   retaliated against Plaintiff in violation of the FLSA;

            (c)    Compensation for lost wages, benefits, and other

                   remuneration;

            (d)    Compensatory damages, including emotional distress,

                   allowable at law; and for such further relief as this Court

                   deems just and equitable.




                                    11
 Case 8:21-cv-00564 Document 1 Filed 03/10/21 Page 12 of 13 PageID 12




             COUNT V – FLSA OVERTIME VIOLATION

      61.   Plaintiff realleges and readopts the allegations of paragraphs 1

through 37 of this Complaint, as though fully set forth herein.

      62.   During the statutory period, Plaintiff worked overtime hours

while employed by Defendant, and was not compensated for all of these

hours in accordance with the FLSA.

      63.   The foregoing conduct, as alleged, constitutes a willful

violation of the FLSA, within the meaning of 29 U.S.C. § 255(a).

      64.   As a result of the foregoing, Plaintiff has suffered damages.

      WHEREFORE, Plaintiff demands:

            (a)    Judgment against Defendant for an amount equal to

                   Plaintiff’s unpaid back wages at the applicable overtime

                   rate;

            (b)    Judgment against Defendant stating that Defendant’s

                   violations of the FLSA were willful;

            (c)    An equal amount to Plaintiff’s overtime damages as

                   liquidated damages;

            (d)    To the extent liquidated damages are not awarded, an

                   award of prejudgment interest;




                                  12
Case 8:21-cv-00564 Document 1 Filed 03/10/21 Page 13 of 13 PageID 13




          (e)    A declaratory judgment that Defendant’s practices as to

                 Plaintiff were unlawful, and grant Plaintiff equitable

                 relief;

          (f)    All costs and attorney’s fees incurred in prosecuting

                 these claims; and

          (g)    For such further relief as this Court deems just and

                 equitable.

                       JURY TRIAL DEMAND

    Plaintiff demands trial by jury as to all issues so triable.


    Dated this 10th day of March, 2020.

                                      Respectfully submitted,



                                      _______________________
                                      LUIS A. CABASSA
                                      Florida Bar Number: 0053643
                                      WENZEL FENTON CABASSA, P.A.
                                      1110 N. Florida Avenue, Suite 300
                                      Tampa, Florida 33602
                                      Main Number: 813-224-0431
                                      Direct Dial: (813) 379-2565
                                      Facsimile: 813-229-8712
                                      Email: lcabassa@wfclaw.com
                                      Email: gnichols@wfclaw.com




                                 13
